         Case 1:17-cv-01789-DLC Document 414 Filed 09/13/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



SECURITIES AND EXCHANGE
COMMISSION,

                               Plaintiff,

                       v.                                CASE NO. 17-CV-1789 (DLC)

LEK SECURITIES CORPORATION,
SAMUEL LEK,
VALI MANAGEMENT PARTNERS dba
  AVALON FA LTD,
NATHAN FAYYER, and
SERGEY PUSTELNIK a/k/a
  SERGE PUSTELNIK,
                       Defendants.


                      PLAINTIFF’S NOTICE OF MOTION
            IN LIMINE TO PRECLUDE AVALON DEFENDANTS FROM
            OFFERING EVIDENCE OF, OR REFERRING TO, RELIANCE
          ON COUNSEL, OR PRESENCE OR INVOLVEMENT OF COUNSEL


       PLEASE TAKE NOTICE THAT upon the accompanying memorandum of law,

declaration and supporting exhibits, Plaintiff U.S. Securities and Exchange Commission (“SEC”)

moves this Court for an Order to preclude defendants and their counsel from, in front of the jury,

presenting evidence of, referring to or mentioning, any advice of, reliance on, or involvement or

presence of any attorneys in connection with the issue of whether the trading activity at issue in

this case was permissible or was a violation of the federal securities laws or other rules, and for

such other and further relief to which the SEC may be entitled.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s Scheduling Order

(ECF No. 384), the Avalon Defendants shall serve opposing papers, if any, no later than
        Case 1:17-cv-01789-DLC Document 414 Filed 09/13/19 Page 2 of 3



September 27, 2019, and the SEC shall have to and including October 2, 2019 to reply.

Dated: September 13, 2019                          Respectfully submitted,

                                                           /s/ David J. Gottesman
                                                   David J. Gottesman
                                                   Olivia S. Choe
                                                   Sarah S. Nilson
                                                   U.S. Securities and Exchange Commission
                                                   100 F Street N.E.
                                                   Washington, D.C. 20549
                                                   Tel: (202) 551-4470 (Gottesman)
                                                   Fax: (202) 772-9282
                                                   GottesmanD@sec.gov
                                                   Attorneys for Plaintiff




                                              2
        Case 1:17-cv-01789-DLC Document 414 Filed 09/13/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 13, 2019, a true and correct copy of the above

document was served on all counsel of record by filing this document using the CM/ECF system.


                                                           /s/ David J. Gottesman




                                               3
